Order entered October 29, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01270-CV

                         IN RE KIMBERLY ASHMORE, Relator

                Original Proceeding from the 302nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DF-14-03869

                                          ORDER
               Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE